Citation Nr: 1612815	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  15-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for traumatic brain injury with headaches, dizziness and vision impairment/blurring of vision.

2.  Whether new and material evidence has been received to reopen a claim for service connection for degeneration of the cervical spine.

3.  Entitlement to service connection for left shoulder condition.

4.  Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from March 1952 to July 1955.

This case came before the Board of Veterans' Appeals (Board) on appeal of an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript is included in the claims file.  In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Veterans Law Judge explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


	

FINDINGS OF FACT

1.  During a December 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim for service connection for traumatic brain injury with headaches, dizziness and vision impairment/blurring of vision.

2.  In a November 2010 decision, the Board denied the claim for service connection for a cervical spine disability.  The Veteran did not appeal this decision.

3.  Evidence presented since the Board's November 2010 decision is cumulative of evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability.  

4.  A lumbar spine disability was not present in service, was not manifested within one year of the Veteran's discharge from service, and is not otherwise etiologically related to service.

5.  A left shoulder disability was not present in service, was not manifested within one year of the Veteran's discharge from service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for traumatic brain injury with headaches, dizziness and vision impairment/blurring of vision.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The Board's November 2010 denial of service connection for degeneration of the cervical spine is a final and binding determination based on the evidence then of record.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

3.  New and material evidence has not been received to reopen a claim for service connection for degeneration of the cervical spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  A lumbar spine disability was not incurred or aggravated during active service, and the incurrence or aggravation of arthritis of the lumbar spine during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  A left shoulder disability was not incurred or aggravated during active service, and the incurrence or aggravation of arthritis of the left shoulder during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran has withdrawn the appeal on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic brain injury with headaches, dizziness and vision impairment/blurring of vision; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

II.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard June 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and post-service VA and private treatment records are of record. 

While the Veteran was not provided with a VA examination or medical opinion in conjunction with his claim to reopen, VA's duty to obtain such medical evidence is not triggered, absent the submission of new and material evidence, which the Veteran has not presented.  See 38 C.F.R. § 3.159(c)(4)(iii).

The Board also notes that the Veteran has been afforded appropriate VA examinations and pertinent VA medical records have been obtained.  As will be explained elsewhere in this decision, the Board finds the Veteran's statements as to parachute jumps in service to be not credible, therefore, an additional examination is not necessary.  The current examinations adequately address all critical matters relevant to this claim.  VA primary care treatment records were obtained as required by the 2008 Court order. 

Private treatment records identified by the Veteran were obtained to the extent they were available.  As for service treatment records, while a separation physical examination report is in the claims folder, the service treatment records are otherwise presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  The Board finds that the RO and the Appeals Management Center (AMC) have undertaken all indicated development to obtain available service records.  The record shows that the RO made multiple requests to the NPRC for those records with negative results, with the exception of some morning reports.  The Board finds that the RO conducted an exhaustive VCAA-compliant search, and it is clear that further efforts to obtain these records would be futile.  Accordingly, the Board will again proceed with appellate review, mindful that when a veteran's records have been lost or are otherwise unavailable, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed lumbar spine and left shoulder disorders.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed lumbar spine or left shoulder disorders are related to service.  The Veteran himself has provided statements that his claimed disorders are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claims.

Based on the foregoing, VA's duty to assist has been met, and the claim is ripe for adjudication.


III.  Claim to Reopen

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally-disallowed claim may be reopened when new and material evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a 'low threshold' that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The RO initially denied the Veteran's claim for service connection for a cervical spine disability in a January 2004 rating decision.  The Board denied that issue in July 2007.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the case to the Board for action consistent with its decision.  That action resulted in a remand by the Board to the RO in September 2008 and a Board decision in October 2009.  That Board decision was also appealed to the Court and vacated in a June 2010 order.  In November 2010, the Board again denied the claim for service connection for a cervical spine disability.  In that decision, the Board found the Veteran not to be credible as to his statements concerning parachute jumps in service, and concluded that the evidence of record did not support the Veteran's assertions that he was a paratrooper in service.  The Board also found that the Veteran's assertions of continuous neck pain since service to not be credible.  Finally, the Board found that the positive medical opinions submitted by the Veteran were based upon an inaccurate factual predicate, and accorded greater weight to the VA medical opinions of record that the Veteran's cervical spine degeneration was age-related.  

The evidence received since the time of the November 2010 Board decision includes assertions of the Veteran, VA treatment records dated through November 2014, and a December 2015 statement, from a VA physician, that the Veteran's neck pain could quite possibly be due to the repetitive trauma of repeated parachute jumps in service.  This evidence is duplicative of similar lay and medical assertions considered by the Board, and VA treatment records reflecting his ongoing treatment for his neck impairment, which are not material, as they do not suggest a potential nexus to service.  Thus, new and material evidence has not been presented; accordingly, reopening the claim is not warranted.

IV.  Service Connection

The Veteran asserts he has lumbar spine and left shoulder disorders due to injuries sustained while parachuting in service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Private and VA treatment records document the presence of lumbar spine disability from September 2003 to the present.  However, as will be explained below, the preponderance of the evidence establishes that no chronic disability of the lumbar spine or left shoulder was present until more than one year after the Veteran's discharge from service and that the Veteran's current lumbar spine and left shoulder disabilities are not etiologically related to his active service.

During an August 2005 Board hearing, the Veteran testified that he first injured his back and neck on a long distance hike uphill which occurred over a two week period.  He stated he sought treatment for a swollen back and neck in the dispensary and was put on light duty for three weeks.  He further testified that he made approximately 32 parachute jumps from planes, and that his neck would be jerked upward when his parachute opened.  He recalled one time during which he was laid up for 14 days with light duty.  The Veteran explained that he kept going despite the pain at times because he was in an Airborne unit and there was pressure not to hold the others back.  The Veteran further testified that a Dr. Brantley who treated him for neck pain about a year after service had died and his records were unavailable.  He further testified that he saw a Dr. Massie for headaches.

The Veteran was treated by P. Hackett, D.C., from September 2003 through February 2007 for low back and chronic neck pain.  Dr. Hackett opined in 2003 and December 2015 that the Veteran's lumbar spine and cervical spine degenerative changes more than likely resulted from previous trauma (specifically compression trauma) which 'may' be related to his paratrooping.  In a December 2015 statement, the chiropractor indicated the Veteran has had neck, shoulder, and pain since service.  He found that it is "quite possible" that these pains are due to the repetitive trauma of repeated parachute jumps. 

VA treatment records dated from November 2010 included complaints of left shoulder pain.  A November 2010 VA x-ray report showed mild degenerative changes of the left shoulder.  In a February 2015 VA progress note, the Veteran reported a 15 year history of worsening bilateral shoulder pain.  The diagnosis was bilateral shoulder pain likely secondary to rotator cuff impingement. 

During a July 2014 DRO hearing, the Veteran asserted he may have been hit by a car and sustained a concussion; however, he did not remember what happened, but that he woke up 35 days later in the hospital.  He reported that his back did not bother him until after service.  He indicated that his left shoulder condition had come on recently.  He asserted that it must have come from rolling on the ground during parachute landings. 

The Veteran has asserted that he was a paratrooper who sustained current disabilities during multiple jumps in service.  The Board notes the aforementioned testimony before the undersigned as to his parachute activities and alleged resulting injuries.  He also provided this history to his private health care providers as well as to the VA examiners in 2007 and 2009.

In a Board decision dated in November 2010, the Board found there was no in-service documentation that the Veteran was a paratrooper or that he completed any parachute jumps in service or that he was injured in a parachute jump in service.  The Board notes that the Veteran's service treatment records are unavailable, with the exception of the report of physical examination at separation, which shows no pertinent injuries or spine disorder, due to circumstances beyond the Veteran's control.  There are, however, documents generated within the period of service, and these do not support his claim.  In this regard, his DD 214 and available morning reports reflect that he was in the Army and that his awards and decorations included the National Defense Service Medal.  He attended Quartermaster school for 12 weeks and a short-term parachute packing maintenance course.  He served part of his tour of duty in Japan .  He was part of the 187th Airborne Infantry team, Company K at Camp Chickamauga, Japan, in July 1954, according to morning reports showing that he was tried and convicted of a violation of the UCMJ.  In October 1953, he was admitted to the hospital at Fort Bragg while stationed with the 82nd Airborne.  An Army line of duty investigation found that the Veteran's unspecified injuries were due to his own misconduct and were not in the line of duty.

Thus, the documentary evidence during service suggests that the Veteran was not engaged in parachuting.  The Veteran has submitted no additional evidence that rebuts this determination or further supports his claim that he was a paratrooper or otherwise injured in service. 

Certainly, the Veteran is competent to describe events in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

While the Veteran as noted is competent as a lay person to describe some events, the Board must also assess the credibility of such statements.  The Board again finds, upon review, that the Veteran's testimony as to parachuting activities in service is not supported by the record.  The Board finds that the service records and the SGO records support a conclusion that he was not a paratrooper and he did not make parachute jumps in service.  His DD-214 provides compelling evidence that he did not perform parachuting of any kind.  He has no parachute badge and the record does not reflect that he attended paratrooper school.  Thus, the Board finds his testimony to be not facially plausible, because one would expect some documentation as to paratrooper status or parachuting activity.  The available service records compel a finding that he was not a paratrooper and did not engage in parachuting.  Thus, the Board also accords little probative weight to the Veteran's assertions in this regard.

The Board has considered the Veteran's assertions as to continuous pain in the lumbar spine and left shoulder since service, but finds these statements to be not credible because he did not complain of lumbar spine or shoulder problems at service separation and, during the July 2014 hearing, the Veteran testified that his back and shoulder problems did not begin until after service.  Furthermore, his lumbar spine and left shoulder had no demonstrated abnormalities for many years following service.  The Board finds that his assertions as to continuity of symptomatology since service are not credible.  

Additionally, the Board finds the lack of treatment or diagnosis of lumbar spine disability and left shoulder in the separation examination and for years after service to be of more probative weight than the later complaints that he had back and shoulder problems since service.

The only positive nexus opinions which relate the Veteran's current back pain to an injury in service are the letters from a private chiropractor.  However, the Board finds the evidence is based on an inaccurate history and holds no evidentiary value.  As noted above, the Board found the Veteran was not engaged in parachuting activities in service.  Thus, the private examiner's diagnosis and positive opinions are clearly based on the Veteran's inaccurately reported history that his back and shoulder pain were due to an injury while parachuting.  Medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated).

As indicated earlier, the first objective evidence of a diagnosis of a lumbar spine disorder was in September 2003 and the first objective evidence of a left shoulder disorder was in November 2010; each nearly 40 years after his military service.  It must be concluded based on the evidence that the Veteran's lumbar spine and left shoulder disorders did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that otherwise establishes a causal connection between the Veteran's lumbar spine and left shoulder disorders and his military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').

Absent reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claims of entitlement to service connection for low back and left shoulder disabilities must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012).


ORDER

The issue of whether new and material evidence has been received to reopen a claim for service connection for traumatic brain injury with headaches, dizziness and vision impairment/blurring of vision is dismissed.

New and material evidence has not been received to reopen a claim for service connection for degeneration of the cervical spine; the appeal is denied.

Entitlement to service connection for left shoulder condition is denied.

Entitlement to service connection for back condition is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


